Citation Nr: 1101057	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  05-00 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder with anxiety ("PTSD"). 

2.  Entitlement to service connection for a stomach disorder, to 
include acute gastritis and/or gastroesophageal reflux disorder. 

3.  Entitlement to service connection for a lumbar spine 
disorder, to include myalgia of the low back.

4.  Entitlement to service connection for a cervical spine 
disorder, to include residuals of a cervical spine fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

This matter initially came before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a July 2004 rating decision 
of the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Columbia, South Carolina in which the RO denied the 
appellant's claim of entitlement to service connection for PTSD; 
and also determined that new and material evidence sufficient to 
reopen the appellant's previously denied claims of entitlement to 
service connection for a stomach disorder, a lumbar spine 
disorder and a cervical spine disorder had not been submitted.  
The appellant, who had active service with the United States 
Coast Guard from March 1957 to March 1963, appealed that decision 
to the BVA.  Thereafter, the RO referred the case to the Board 
for appellate review.    
 
In a July 2007 decision, the Board reopened the appellant's 
stomach and back disorder claims and remanded those claims to the 
RO for further development. See July 2007 BVA decision.  In 
addition, the Board remanded the appellant's claim of entitlement 
to service connection for PTSD. Id.  The requested development 
has been completed; and the case has been returned to the Board 
for further review.  






FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.	The record on appeal contains credible supporting evidence 
verifying the occurrence of one of the appellant's alleged in-
service stressor events. 

3.	The appellant has a current diagnosis of posttraumatic stress 
disorder that has been linked to a verified stressor event 
that occurred during the appellant's period of service.  

4.	The record on appeal contains competent and credible medical 
evidence indicating that the appellant has a current diagnosis 
of gastroesophageal reflux disorder. 

5.	Competent and credible evidence of record indicates that the 
appellant's current diagnosis of gastroesophageal reflux 
disorder is related to service.

6.	The preponderance of the evidence is against finding that a 
lumbar spine disorder manifested during service or is causally 
or etiologically related to service.  

7.	The preponderance of the evidence is against finding that a 
cervical spine disorder manifested during service or for many 
years following service, nor has it been shown to be causally 
or etiologically related to service.  


CONCLUSIONS OF LAW

1.	Resolving all doubt in the appellant's favor, the Board 
concludes that posttraumatic stress disorder was incurred 
during active military service. 38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).
2.	Resolving all doubt in the appellant's favor, the Board 
concludes that the appellant's gastroesophageal reflux 
disorder was incurred during active military service. 
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2010). 

3.	A lumbar spine disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.306 (2010).

4.	A cervical spine disorder was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been so 
incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).  

With respect to the appellant's claims of entitlement to service 
connection, VA has met all statutory and regulatory notice and 
duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Specifically, the Board finds that a letter dated in July 
2007 fully satisfied the duty to notify provisions. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The appellant was aware from this letter 
that it was ultimately his responsibility to give VA any evidence 
pertaining to all of his service connection claims, to include 
those reopened by the Board in its July 2007 decision.  The 
above-referenced letter also informed the appellant that 
additional information or evidence was needed to support his 
service connection claims; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
[Pelegrini II].  Although the July 2007 letter was not provided 
to the appellant prior to the initial adjudication of his claims, 
the Board finds that the belated notice was not prejudicial to 
the appellant since (1) he was provided adequate notice, (2) his 
claims were readjudicated and (3) the appellant was provided a 
Supplemental Statement of the Case explaining the readjudication 
of his claims in March 2010. See Mayfield  v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) [Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing claims) 
was revised during the pendency of this appeal.  These revisions 
became effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the case at hand. See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final rule 
also removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within one 
year of the date of the notice, VA cannot pay or provide any 
benefits based on that application.  The revised sentence 
reflects that the information and evidence that the claimant is 
informed that he or she is to provide must be provided within one 
year of the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. § 5103(a) 
notice arises upon receipt of a Notice of Disagreement ("NOD") 
or when, as a matter of law, entitlement to the benefit claimed 
cannot be established.  VA may continue to have an obligation to 
provide adequate section 38 U.S.C.A. § 5103(a) notice despite 
receipt of an NOD if the claim was denied and compliant notice 
was not previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service records, VA treatment records and available 
private medical records have been obtained, to the extent 
possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, relevant 
to the issues decided herein, is available and not part of the 
claims file.  In this regard, the record reveals that the 
appellant has been afforded several VA examinations in 
relationship to his claims. See VA examination reports dated in 
April 2009; addendum VA medical opinion dated in March 2010.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
set forth in greater detail below, the Board finds that the VA 
medical opinions obtained in this case are adequate as they are 
predicated on a review of medical records; contain a description 
of the history of the alleged disabilities at issue; document and 
consider the appellant's complaints and symptoms; and include 
medical opinions addressing the medical questions raised in this 
case.  Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA medical examination and opinion 
pertaining to the issues on appeal has been met. See 38 C.F.R. 
§ 3.159(c)(4).   

Lastly, the Board notes for the record that the appellant has 
been provided with a explanation of disability ratings and 
effective dates pertaining to his claims. See letter from the RO 
to the appellant dated in July 2007; Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Regardless, since the Board 
concludes below that the preponderance of the evidence is against 
the appellant's lumbar spine and cervical spine service 
connection claims any questions as to the appropriate disability 
ratings or effective dates to be assigned to these claims are 
rendered moot; and no further notice is needed. Id.  In regards 
to the appellant's PTSD and gastroesophageal reflux disorder 
claims, the Board notes that since these claims have been granted 
on appeal, any questions as to the appropriate disability ratings 
or effective dates to be assigned to these disorders will be 
addressed by the RO in effectuating the award.  Therefore, since 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless and proceeds with a merits adjudication of the 
appellant's claims. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

B.  Service connection for posttraumatic stress disorder.

In the current appeal, the appellant seeks service connection for 
PTSD that he contends he developed as a result of two experiences 
that occurred during his active service in the United States 
Coast Guard.  Specifically, the appellant alleges that he feared 
for his life when he (1) participated in Key Patrol on the USCGC 
Travis (WSC-153) during the Bay of Pigs invasion and (2) was 
involved in extinguishing a fire aboard the M/V Andrea Gritti in 
April 1962. See the appellant's February 2004 statement in 
support of claim; March 2006 BVA hearing transcript, pgs. 12-17 
("And its [the appellant's] testimony today that those two 
events is what's causing your Post Traumatic Stress Disorder 
today").  For the record, the Board observes that in the past 
the appellant has asserted additional stressor events of (1) 
fearing for his life while standing guard duty in service without 
being provided ammunition to protect himself and (2) being 
assigned to search ships without being provided ammunition to 
protect himself.  However, the appellant did not report these 
alleged stressor events to his PTSD treatment providers; nor did 
he assert them during his March 2006 hearing before the Board. 
See appellant's February 2004 statement in support of claim.  As 
such, the Board finds these alleged stressor events not to be 
relevant or dispositive of the appellant's PTSD claim; and 
therefore they are not addressed in the merits portion of the 
decision below.  

Having carefully considered the appellant's PTSD claim in light 
of the entire record and the applicable law, the Board concludes, 
as will be explained below, that the evidence of record is in 
relative equipoise and that reasonable doubt should be resolved 
in favor of the appellant.  As such, the Board finds that the 
appellant's appeal in regards to his claim of entitlement to 
service connection for PTSD should be granted.

Applicable law provides that service connection will be granted 
if it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty or for 
aggravation of a pre-existing injury or disease. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may 
also be granted for certain chronic diseases, such as arthritis 
and psychosis as that term is defined in 38 C.F.R. § 3.384, when 
such disease is manifested to a compensable degree within one 
year of separation from service. See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309, 3.384.  In addition, 
service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d).  

For the record, the term "veteran" for VA purposes is defined 
as a person who served in the active military, naval, or air 
service, and who was discharged or released under conditions 
other than dishonorable. 38 U.S.C.A. § 101(2).  "Active 
military, naval, and air service" includes active duty.  In 
turn, "active duty" is defined as full-time duty in the Armed 
Forces. 38 C.F.R. § 3.6(a), (b).  The "Armed Forces" consists 
of the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components. 38 C.F.R. § 3.1.  

In order to establish service connection generally, a claimant 
must submit: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease; and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury. Pond v. 
West, 12 Vet. App. 341 (1999).  In order to establish service 
connection for PTSD, a claimant must generally submit: (1) 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., under the criteria of the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders ("DSM-IV")); (2) a 
link, established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f).  

In adjudicating a claim for PTSD, if VA determines that the 
veteran seeking service connection engaged in combat with the 
enemy and that the alleged stressor is related to combat, then 
the veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed stressor. 
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  In addition, VA 
regulations provide that in each case where a veteran is seeking 
service connection for a disability, due consideration is to be 
given to the places, types, and circumstances of such veteran's 
service as shown by such veteran's service record, the official 
history of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence. See 38 U.S.C.A. § 1154(a); see also Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)) 
(VA's adjudication regulations governing service connection for 
PTSD were recently amended by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor).     

In this case, the medical evidence of record indicates that the 
appellant has been diagnosed with PTSD. See VA medical records 
dated from January 2005 to March 2005.  This diagnosis 
constitutes a current disability for VA purposes and fulfills the 
requirements of the first element necessary for the establishment 
of service connection.  

Turning to the appellant's service records, a review of these 
records reveals that the appellant served on the USCGC Travis 
during his period of active service; and that the USCGC Travis 
was awarded the Navy Expeditionary Medal for its participation in 
the Cuban operation during the period of January 3, 1961 to 
October 23, 1962. See service personnel records.  While the RO 
has attempted to confirm the appellant's reports that he was 
traumatized while serving on the USCGC Travis when that ship was 
deployed to Cuba several days before the Cuba invasion (see 
January 2010 DPRIS request), this stressor event could not be 
verified. See March 2010 DPRIS response.  However, in regards to 
the appellant's alleged PTSD stressor event of being involved in 
extinguishing a fire aboard the M/V Andrea Gritti during active 
service, the Board observes that the claims file contains an 
"Appreciation of Services" letter to the Commanding Officer of 
the USCGC Travis for his crew's assistance in extinguishing a 
fire aboard the M/V Andrea Gritti in April 1962. See record on 
appeal.  While this letter does not specifically refer to the 
appellant or reflect the appellant's direct participation in 
controlling the April 1962 fire, the appellant's service 
personnel records do corroborate his presence on the USCGC Travis 
during this particularly period of time. See service personnel 
records.  In this regard, the Board finds it logical that if the 
appellant was part of the USCGC Travis crew at the time the M/V 
Andrea Gritti fire occurred, he more likely than not would have 
assisted his crew members in extinguishing the fire.  To the 
extent that the appellant was involved in extinguishing the April 
1962 fire aboard the M/V Andrea Gritti, it seems logical that the 
appellant likely feared for his life. See VA medical records 
dated in October 2007 (the appellant reported to his VA medical 
provider that he feared the M/V Andrea Gritti was going to 
explode); Pentecost v. Principi, 16 Vet. App. 124 (2002).  After 
considering this information in conjunction with the appellant's 
statements and hearing testimony, the Board finds that the 
appellant should be afforded the benefit of the provisions of 38 
U.S.C.A. § 1154(b) in regards to the stressor event of being 
involved in extinguishing a fire aboard the M/V Andrea Gritti.  
As such, this PTSD stressor event is conceded (see July 2007 BVA 
decision, pgs. 11, 15); and the only remaining question in 
regards to this claim is whether the claims file contains medical 
evidence linking the appellant's post-service diagnosis of PTSD 
and his verified in-service stressor event.  

Turning to the post-service medical evidence in this case, the 
Board observes the claims file contains a VA mental health 
examination report dated in April 2009 in which a VA medical 
examiner (a Ph.D.) diagnosed the appellant with PTSD that he 
related to the appellant's verified stressor event of being 
involved in extinguishing the April 1962 fire aboard the M/V 
Andrea Gritti, as well as the appellant's unverified stressor 
event of participating in Key Patrol on the USCGC Travis during 
the Bay of Pigs invasion. See April 2009 PTSD VA examination 
report.  After the RO requested clarification of the April 2009 
VA examination report in March 2010, an addendum VA opinion was 
associated with the claims file. See March 2010 request for 
addendum medical opinion; March 2010 addendum medical opinion.  
In that opinion, the VA examiner who evaluated the appellant in 
April 2009 reported that he completely reviewed the appellant's 
claims file and all evidence available to him.  After doing so, 
the VA doctor stated that his April 2009 medical opinion remained 
unchanged in that he was convinced that either of the appellant's 
alleged stressor events (verified and unverified) could result in 
the same outcome (a 50% chance of either stressor providing DSM-
IV criteria) sufficient to provide for a PTSD diagnosis. Id.  In 
doing so, the VA doctor cited to "material in the claims file, 
by additional evidence of treatment, and by treating 
physician(s)" in support of his opinion. See March 2010 addendum 
medical opinion, p. 2; see also March 2005 VA medical records.  

While the RO apparently discounted the April 2009 and March 2010 
medical opinions cited above on the basis that the VA examiner 
considered both the appellant's verified stressor and unverified 
stressor events in formulating his medical opinions (see March 
2010 Supplemental Statement of the Case), the Board disagrees 
with this finding.  In this regard, the Board finds it clear from 
a review of the March 2010 addendum medical opinion that the VA 
examiner ultimately concluded that if he considered only the 
appellant's verified experience with the M/V Andrea Gritti, this 
experience alone more likely than not would have resulted in the 
appellant's current diagnosis of PTSD. See March 2010 request for 
addendum medical opinion.  Although the VA examiner also opined 
that the appellant's unverified PTSD stressor event could result 
in a diagnosis of PTSD if considered separately and alone, the 
Board is not convinced that this factor alone is sufficient to 
rebut the uncontradicted positive nexus opinion provided by the 
March 2010 VA examiner as that opinion pertains to the 
appellant's verified stressor event. Id.  Rather, the Board finds 
the April 2009 and March 2010 medical opinions of record to be 
both persuasive and credible in regards to the positive medical 
nexus opinions contained therein; and therefore the Board finds 
the last element necessary for a grant of service connection for 
PTSD has been met.  In reaching this decision, reasonable doubt 
has been resolved in favor of the appellant. See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).   

C.  Entitlement to service connection for a stomach disorder. 

In addition to seeking service connection for PTSD, the appellant 
seeks service connection for a stomach disorder he contends 
developed during his period of active service or that it 
developed secondarily to his post-service back disorders 
(discussed in more detail below). See appellant's statements; 
March 2006 BVA hearing testimony.  As mentioned previously, 
applicable law provides that service connection will be granted 
if it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty or for 
aggravation of a pre-existing injury or disease. 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, a disability may 
be service connected if the evidence of record reveals that a 
veteran currently has a disability that was chronic in service 
or, if not chronic, was seen in service with a continuity of 
symptomatology demonstrated thereafter. 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488  (1997).  Evidence that relates 
the current disability to service must be medical unless it 
relates to a disability that may be competently demonstrated by 
lay observation. Savage v. Gober, 10 Vet. App. at 495-97.  For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic." 38 C.F.R. § 3.303(b).  

In this case, the appellant's service file contains medical 
records dated from March 1959 to July 1962 that reveal the 
appellant was seen on numerous occasions for gastrointestinal 
problems, to include "a nervous stomach," vomiting, epigastric 
pain, gastritis and a physiological nervous system reaction. See 
service treatment records.  Post-service VA and private medical 
records also contained in the claims file document the 
appellant's complaints of stomach pain and/or diagnosis of 
gastroesophageal reflux disorder ("GERD") subsequent to his 
separation from service. See VA medical records dated in August 
2001, October 2001, November 2003, December 2003, January 2005, 
July 2006, September 2006; private medical records dated in 
November 2006; see also VA examination dated in September 1981 
(while the appellant complained of stomach disorder, he was 
diagnosed only with a history of recurrent acute gastritis 
without complications).  In addition to the foregoing, the Board 
observes that the claims file contains a private medical opinion 
dated in April 2005 that reflects a nurse practitioner and 
medical doctor's opinion that the appellant's post-service 
diagnosis of gastritis/GERD is associated with his stomach 
complaints while on active duty. See April 2005 letter from V.A., 
R.N. and L.V., M.D.; see also March 2005 VA medical records (a VA 
medical provider appears to imply that the appellant's post-
service stomach problems are related to stress associated with 
his PTSD trauma).     


Although the April 2005 private medical opinion cited above 
constitutes positive medical nexus evidence supportive of the 
appellant's stomach disorder claim, the Board finds this opinion 
inadequate upon which to grant this claim given the vagueness of 
this opinion and the examiners' failure to provide any rationale 
for the opinion other than to state that they had reviewed "the 
service material and personnel records" of the appellant. See 
April 2005 letter from V.A., R.N. and L.V., M.D.; see also July 
2007 BVA decision.  As such, given the evidence in the claims 
file reflecting the appellant's stomach symptomatology 
in-service and post-service, the appellant was afforded a VA 
gastroenterological examination in April 2009 for the purpose of 
determining the etiology of his post-service diagnosis of GERD, 
as well as to obtain a VA medical opinion as to whether this 
post-service diagnosis more likely than not is related to the 
appellant's documented stomach complaints in service. Id.  

Turning to the April 2009 VA gastrointestinal examination report, 
the Board observes that a VA licensed nurse practitioner reviewed 
the appellant's claims file, conducted a physical examination of 
the appellant and obtained a medical history. See April 2009 VA 
gastrointestinal examination report.  Thereafter, the examiner 
diagnosed the appellant with "chronic nausea and vomiting of 
unknown etiology." Id., p. 1.  In doing so, the examiner cited 
to specific records in the appellant's service file that 
reflected chronic stomach problems during the appellant's period 
of service from July 1959 to 1962, as well as chronic stomach 
problems subsequent to his separation from service. Id., p. 2 
("Over the years, he has continued with these same problems").  
The examiner noted that even though the appellant has had 
numerous "work-ups" for his gastrointestinal symptoms, no 
etiology for these problems has ever specifically been found. Id.  
Despite this fact, the examiner reported that it was her opinion 
that the appellant's presumed post-service GERD is a continuation 
of the same problem that the appellant had while he was in the 
service. Id.  She specifically opined that the appellant's GERD 
disorder was not caused by or aggravated by the appellant's post-
service back conditions. Id.    

In continuing to deny the appellant's stomach disorder claim, the 
RO relied upon the above-referenced medical opinion for the 
propositions that (1) the appellant's GERD has been found 
unrelated to his current back conditions and (2) that no specific 
etiology for the appellant's stomach pathology has been 
determined (see March 2010 Supplemental Statement of the Case, p. 
10).  In doing so, the RO clearly ignored the April 2009 VA 
examiner's opinion that the evidence in this case reflects the 
appellant's continuous complaints of stomach problems during 
service and since his separation from service; and that these 
stomach problems have ultimately resulted in a diagnosis of GERD. 
See VA medical records; 38 C.F.R. § 3.303.  In light of this 
evidence, the appellant's statements and the medical records 
contained in the claims file, it appears to the Board that a 
continuity of symptomatology has been demonstrated for the 
appellant's GERD disorder despite the fact that no specific 
etiology for the appellant's GERD has been found.  Thus, after a 
careful and considered review of all evidence and material of 
record, and resolving all reasonable doubt in favor of the 
appellant, the Board finds that the appellant's claim of 
entitlement to service connection for a stomach disorder 
consisting of a diagnosis of GERD should be granted. 

D.  Entitlement to service connection for a lumbar spine disorder 
and/or cervical spine disorder.

Lastly, the Board turns to the appellant's claims of entitlement 
to service connection for a lumbar spine disorder and a cervical 
spine disorder that he contends developed in service as a result 
of a fall from a telegraph radio pole in approximately 1959, an 
accident in which he asserts he fractured his arm. See March 2006 
BVA hearing transcript, pgs. 2-9.  For the record, the Board 
observes that the appellant has been diagnosed since service with 
lumbar disk impingement, a chronic lumbosacral strain, severe 
degenerative changes of the cervical spine and cervical 
spondylosis. See VA medical records; April 2009 VA orthopedic 
examination report.  These diagnoses constitute current 
disabilities for VA purposes and fulfill the requirements of the 
first element necessary for service connection.

With regard to the second element necessary for a grant of 
service connection (an in-service occurrence or injury), the 
Board observes that the appellant's service treatment records 
reference several occasions during the early part of the 
appellant's period of service in which the appellant was seen for 
low back complaints; and that the appellant reported hurting his 
back during a PE class in April 1957. See sick call treatment 
record dated in April 1957; service treatment records dated in 
November 1957, December 1957.  Notably, however, a physical 
examination of the appellant's back in August 1959 was reported 
to be negative; and the appellant's service records do not 
reference any specific cervical spine complaints from the 
appellant; nor do these records corroborate the appellant's 
assertion that he fell from a pole during service and injured his 
back or shoulder. See service treatment records.  In fact, a 
clinical record dated in August 1959 related to treatment for the 
appellant's stomach complaints reveals that a medical history was 
obtained from the appellant at that time during which the 
appellant reported experiencing no serious illnesses and no 
serious injuries. See service clinical records dated in August 
1959.  In December 1959, the appellant underwent a medical 
examination for the purpose of extending his enlistment. See 
December 1959 report of medical examination.  At that time, a 
clinical evaluation of his spine was also found to be normal. Id.  
Service records dated in March 1961 reveal that the appellant was 
involved in an automobile accident in which he injured his right 
shoulder. See service medical records dated in March 1961.  
Physical examination of the appellant at that  time revealed 
moderate tenderness of the right scapula area without edema or 
contusions present, for which the appellant was diagnosed with 
myositis of the right shoulder. Id.  Notably, the appellant 
reported during this examination that he had no other complaints 
and stated that to the best of his knowledge there were no other 
injuries. Id.   

At the time of a February 1961 medical examination, the 
appellant's clinical evaluation of the spine was once again noted 
to be normal. See February 1961 report of medical examination.  
Under the summary of defects and diagnoses section of this 
examination report, no abnormalities were noted by the 
appellant's service medical examiner. Id.  Thereafter, the 
appellant was seen in July 1962 in relationship to mid-epigastric 
pain. See service clinical record dated in July 1962.  In 
providing a medical history, the appellant reported at that time 
that his stomach pain was mildly aggravated by the bending or 
twisting of the body, but that he had no back pain, back injury, 
fever or chills or any dysuria or hematuria. Id.  Thereafter, the 
appellant was examined in February 1963 in relationship to 
dyschromatopsia (color blindness). See report of medical survey 
dated in February 1963.  An examination at that time revealed 
that with the exception of the dyschromatopsia, the appellant's 
physical exam was within normal limits. Id.  Also, the Board 
observes that while the appellant's past medical history was 
noted in the appellant's February 1963 medical survey, to include 
several hospitalizations listing dates and diagnoses, no 
references to the appellant having a back injury or back problems 
in service was reported at that time. Id.  It also appears that 
based upon this examination, the appellant was qualified for 
separation from service. Id.  Thus, a review of the appellant's 
available service records fails to corroborate the appellant's 
assertions that he had a fall in service that resulted in the 
fracturing of his arm or injuries to the back.  In addition, 
these records do not support the appellant's reports of 
experiencing back problems and back pain at the time he separated 
from service. 

Other medical evidence pertinent to the appellant's orthopedic 
claims include private medical records dated from October 1970 to 
September 1972 that reveal the appellant reported experiencing 
cervical spine pain in October 1970 that had been "going on for 
about eight months"; that he believed he might have hurt his 
neck in the first instance by "twisting around in awkward 
positions installing car radios under dashboards"; and that his 
cervical spine problems ultimately required therapy and several 
surgeries, to include a spinal fusion and anterior discectomy. 
See medical records from Holy Cross Hospital dated from October 
1970 to September 1972; VA medical records dated in 1990 and 
1991.  Other post-service medical evidence in the claims file 
includes a September 1981 VA examination report which indicates 
that at the time of examination, the VA examiner found no 
evidence of a diagnosed low back condition. See September 1981 VA 
examination report.  However, VA medical records dated from 
January 1990 to July 1991 and August 2001 to March 2005 show (1) 
the appellant complained of chronic back and neck pain; (2) the 
appellant underwent a cervical and lumbar myelogram in June 2003 
which revealed lumbar disk impingement and disk flattening; (3) 
the appellant has been diagnosed with severe degenerative changes 
of the cervical spine and cervical spondylosis, and that (4) the 
appellant has had several cervical discectomy infusions since his 
separation from service. See VA medical records.    



As mentioned previously, the claims file also contains two (2) 
medical opinions dated in March 2005 and April 2005 that are 
supportive of the appellant's orthopedic claims. See March 2005 
VA medical records; April 2005 letter from V.A., R.N. and L.V., 
M.D.  In this regard, the Board observes that one of the 
appellant's VA medical provider opined in March 2005 that the 
appellant's "spinal injuries" were secondary to his training 
exercises during the military "in accordance with all that he 
[the appellant] describes and photographs of himself at the 
beginning and end of his service." March 2005 VA medical 
records.  In the April 2005 letter of record, the appellant's 
private medical providers indicated that they had reviewed the 
appellant's service material and personnel records; and that it 
was their medical opinion that it was as least as likely as not 
that the appellant's low back condition and cervical spine 
condition were associated with the injury reported by the 
appellant to have occurred during training in service. April 2005 
letter from V.A., R.N. and L.V., M.D.

Again, given the vagueness of the above-referenced opinions, the 
examiners' failure to provide any rationale for their opinions 
and the failure of the examiners to discuss evidence in the 
claims file that either contradicted or provided insight in 
regards to the appellant's claims (such as the appellant's March 
1961 automobile accident in which he was found only to have 
injured his shoulder and/or statements noted in the appellant 
service records in which the appellant denied experiencing back 
injuries or back pain), the Board sought a medical opinion for 
the purpose of determining the etiology of the appellant's lumbar 
and cervical spine disorders, as well as to obtain guidance as to 
the likelihood of whether the appellant's orthopedic disorders 
are related to an incident or injury that occurred during the 
appellant's period of service. See July 2007 BVA decision.  In 
response to the Board's request, the appellant was afforded a VA 
orthopedic examination in April 2009. See April 2009 VA 
orthopedic examination report. 

A review of the April 2009 VA orthopedic examination report of 
record reveals that a VA medical doctor obtained a medical 
history from the appellant and reviewed the appellant's service 
treatment records and post-service medical records.  Thereafter, 
the doctor diagnosed the appellant with cervical degenerative 
disk disease status-post three surgical procedures and a chronic 
lumbosacral strain with no surgery. Id.  In doing so, he opined 
that neither of the above-referenced back disorders had their 
onset in service. Id.  In support of his opinions, the examiner 
cited to the absence of any documented complaints of the 
appellant's low back between 1957 and the appellant's separation 
from service in 1963, as well as the absence of documentation of 
complaints between 1963 and 1981. Id.  In regards to the 
appellant's neck disorder, the doctor cited to evidence in the 
claims file dated in 1970 that indicated the appellant reported 
experiencing neck pain of approximately eight (8) months duration 
that had its onset during his post-service job; as well as the 
absence of documentation in the appellant's service file or 
between 1963 and 1970 of the appellant having problems with his 
neck. Id.   

After reviewing the above-referenced evidence in the context of 
the entire record on appeal, the Board finds the April 2009 VA 
orthopedic medical opinion to be more credible and persuasive 
than the March 2005 and April 2005 medical opinions of record.  
In this regard, the Board observes that while the evidence 
clearly shows the appellant had some sort of low back injury 
during his initial period of training in service, this injury 
appears not to have been particularly serious given the fact that 
it was mentioned in passing in the appellant's service records 
and the appellant's complaints and treatment for this injury 
appears to have ended during his first year of service.  In 
addition, the medical evidence from service does not indicate 
that the appellant's cervical spine was injured at any time, that 
the appellant began experiencing cervical spine problems during 
service, or that the appellant suffered a fall from a telephone 
pole while in service.  To the extent that the appellant 
submitted a picture of himself reflecting his arm being in a 
sling during service and asserts that this picture was taking 
after his alleged fall from a telephone pole, the Board is not 
persuaded that this evidence is supportive of the appellant's 
orthopedic claims given the fact that the appellant had a 
documented arm injury from an automobile accident in 1961 that 
can logically be related to the picture he submitted.  Also, 
contrary to the 2005 medical opinions of record, the April 2009 
VA examiner clearly reviewed the appellant's entire claims file 
and took into consideration not only the appellant's statements 
and symptomatology in service, but also evidence noted in the 
appellant's service file and post-service medical records in 
formulating an opinion as to the most likely etiology of his 
orthopedic disorders.  In doing so, the examiner came to the 
conclusion that the appellant's back disorders are less likely 
than not related to the appellant's service.  

In formulating the above-referenced conclusion, the Board notes 
for the record that it finds the appellant is competent to 
provide statements concerning factual matters of which he has 
firsthand knowledge (i.e., that the appellant's back may have 
hurt at times in service or post-service). See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, supra.  The 
Board is also mindful that competent medical evidence is not 
necessarily required where the determinative issue in a case 
involves medical causation or a medical diagnosis. Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony 
is competent to establish the presence of varicose veins); 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis).  However, in this case, the 
appellant's statements as to an alleged injury in service 
resulting from a fall from a pole are contradicted by other 
evidence in the record, namely information contained in the 
appellant's service file and post-service medical records.  In 
light of this contradictory evidence, the Board finds that 
appellant's statements regarding his alleged orthopedic injuries 
in service and the etiology of his back disorders to be less 
credible and persuasive than the other evidence in the claims 
file.  

Therefore, in light of the foregoing, the Board finds the April 
2009 VA medical opinion to be dispositive in this case since it 
more competently and credibly addresses the claimed relationship 
between the appellant's lumbar and cervical spine disorders and 
his period of service.  In doing so, the Board concludes that the 
preponderance of the evidence is against the appellant's claims 
that his orthopedic disorders had their onset in service or are 
otherwise causally or etiologically related to service.  Service 
connection on a presumptive basis for the appellant's cervical 
spine arthritis is not warranted as this diagnosis was not made 
until several years after the appellant separated from service.  
In reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's lumbar spine and cervical 
spine claims, the doctrine is not applicable. See Gilbert, 1 Vet. 
App. at 55.


ORDER

Service connection for posttraumatic stress disorder is granted. 

Service connection for gastroesophageal reflux disorder is 
granted. 

Service connection for a lumbar spine disorder, to include 
myalgia of the low back, is denied.

Service connection for a cervical spine disorder, to include 
residuals of a cervical spine fusion, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


